Exhibit 10.4

REDWOOD TRUST, INC.

RESTRICTED STOCK AWARD AGREEMENT

RESTRICTED STOCK AWARD AGREEMENT dated as of the     day of           , 20   
(this “Agreement”), by and between Redwood Trust, Inc., a Maryland corporation
(the “Corporation”), and           , an employee of the Corporation (the
“Purchaser”).

Pursuant to the Redwood Trust, Inc. 2014 Incentive Award Plan (as may be amended
from time to time, the “Plan”), the Corporation has authorized the grant to the
Purchaser of an award of Restricted Stock on the terms and conditions set forth
herein, and the Corporation hereby grants such award. Any capitalized terms not
defined herein shall have the meaning set forth in the Plan.

In consideration of the mutual covenants and representations set forth herein,
the Corporation and the Purchaser agree as follows:

1.         Purchase and Sale of Stock.  Subject to the terms and conditions of
this Agreement, the Corporation hereby agrees to sell to the Purchaser and the
Purchaser agrees to purchase from the Corporation on the Closing Date (as herein
defined)            (      ) shares of Restricted Stock (the “Stock”) at a price
of       ($     ) per share, for an aggregate purchase price of       ($     ).
The purchase price for the Stock shall be paid in cash.

2.         Closing.  The purchase and sale of the Stock shall occur at a Closing
to be held at such time and place (the “Closing Date”), as designated by the
Corporation by written notice to the Purchaser of at least one (1) business day
prior to the Closing Date. The Closing will take place at the principal office
of the Corporation or at such other place as shall be designated by the
Corporation. At the Closing, the Purchaser shall deliver to the Corporation a
check payable to the order of the Corporation in the aggregate amount of the
purchase price of the Stock, and the Corporation will issue, as promptly
thereafter as practicable, a certificate representing the Stock registered in
the name of the Purchaser.

3.         Purchase Option.

(a)       All of the Stock shall be subject to the right and option of the
Corporation to repurchase the Stock (the “Purchase Option”) as set forth in this
Section 3. In the event of the Purchaser’s Termination of Service as an Employee
for any reason other than death or Disability (as defined below), the Purchase
Option shall come into effect. For purposes of this Agreement, “Disability”
shall mean that the Purchaser is “disabled” within the meaning of Section 409A
of the Code. Following the Purchaser’s Termination of Service for any reason
other than death or Disability, the Corporation shall have the right, as
provided in subparagraph (b) hereof, to purchase from the Purchaser or his or
her personal representative, as the case may be, at the purchase price per share
originally paid as set forth in Section 1 hereof (the “Option Price”), a portion
of the Stock computed as follows:

 

If the Termination Occurs:   

Percentage of Stock

Subject to Purchase Option

Prior to January 1, 20   

       100.00  

Between January 1, 20   

and January 1, 20   

       75.00  

Between January 1, 20   

and January 1, 20   

       50.00  

Between January 1, 20   

and January 1, 20   

       25.00  

 

-1-



--------------------------------------------------------------------------------

(b)        Within 90 days following the Purchaser’s Termination of Service for
any reason other than death or Disability, the Corporation shall notify the
Purchaser by written notice delivered or mailed as provided in subparagraph
10(c), as to whether it wishes to purchase the Stock pursuant to exercise of the
Purchase Option. If the Corporation (or its assignee) elects to purchase the
Stock hereunder, it shall set a date for the closing of the transaction at a
place and time specified by the Corporation, or, at the Corporation’s option,
such closing may be consummated by mail as provided in Section 10(c) hereof. At
such closing, the Corporation (or its assignee) shall tender payment for the
Stock and the shares of Stock so purchased shall be returned to the status of
authorized but unissued shares. The Option Price shall be payable in cash or by
check.

4.         Arrangement Regarding Payment of Withholding Tax.  Section 12.2 of
the Plan requires that recipients of awards under the Plan make arrangements
satisfactory to the Administrator regarding payment of federal, state or local
taxes of any kind required by law or to be withheld with respect to awards. The
Purchaser hereby agrees with the Administrator and the Corporation with respect
to any withholding taxes required to be paid upon the lapse of the Purchase
Option under the Agreement as follows:

(i)         unless the Purchaser otherwise directs the Corporation in writing at
least five (5) business days prior to the date of any lapse of the Purchase
Option with respect to shares of the Stock, payment of all withholding taxes for
each lapse of the Purchase Option shall be made by the assignment by the
Purchaser to the Corporation of such number of shares of Stock as to which the
Purchase Option is lapsing sufficient in value to fully cover the tax payment
due, with the shares being valued for such purpose at the closing price on the
last trading day prior to the date of the lapse and any fractional share value
in excess of the tax payment due to be paid in cash to the Purchaser; or

(ii)        to the extent otherwise directed by the Purchaser, payment of
withholding taxes may be made through deduction from salary or other payments
due to the Purchaser or through such other method as may be requested by the
Purchaser and acceptable to the Administrator.

The Purchaser hereby authorizes and directs the Secretary or Transfer Agent of
the Corporation to transfer on the stock ledger of the Corporation the shares of
Stock which are to be applied to the payment of taxes from the Purchaser to the
Corporation.

5.         Adjustments.  The Stock is subject to adjustment and modification in
certain events as provided in this Agreement and Article 14 of the Plan.

6.         Restriction on Transfer.  The Purchaser shall not sell, transfer,
pledge, hypothecate or otherwise dispose of any shares of the Stock which remain
subject to the Purchase Option.

The Corporation shall not be required (i) to transfer on its books any shares of
Stock which shall have been sold or transferred in violation of any of the
provisions set forth in this Agreement, or (ii) to treat as owner of such shares
or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.

For a period of 90 days following the date any shares of the Stock cease to be
subject to the Purchase Option, upon the request of the Purchaser or the
Purchaser’s personal representative, the Corporation will purchase all or such
portion of such shares as is requested, at the Fair Market Value thereof on the
date such request is received by the Corporation.

7.         Legend.  All certificates representing any of the shares of Stock
subject to the provisions of this Agreement shall have endorsed thereon the
following legend:

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
REDWOOD TRUST, INC. 2014 INCENTIVE AWARD PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT OR PERFORMANCE SHARE AWARD AGREEMENT ENTERED INTO AND BETWEEN THE
REGISTERED OWNER AND REDWOOD TRUST, INC. COPIES OF SUCH PLAN AND AGREEMENT ARE
ON FILE IN THE OFFICES OF REDWOOD TRUST, INC.”

 

-2-



--------------------------------------------------------------------------------

8.         Purchaser’s Representations.  In connection with the Purchaser’s
purchase of the Stock, the Purchaser hereby represents and warrants to the
Corporation as follows:

(a)        Investment Intent; Capacity to Protect Interests.  The Purchaser is
purchasing the Stock solely for the Purchaser’s own account for investment and
not with a view to or for sale in connection with any distribution of the Stock
or any portion thereof and not with any present intention of selling, offering
to sell or otherwise disposing of or distributing the Stock or any portion
thereof in any transaction other than a transaction exempt from registration
under the Act. The Purchaser also represents that the entire legal and
beneficial interest of the Stock is being purchased, and will be held, for the
Purchaser’s account only, and neither in whole nor in part for any other person.
The Purchaser either has a preexisting business or personal relationship with
the Corporation or any of its officers, directors or controlling persons or by
reason of the Purchaser’s business or financial experience or the business or
financial experience of the Purchaser’s professional advisors who are
unaffiliated with and who are not compensated by the Corporation or any
affiliate or selling agent of the Corporation, directly or indirectly, could be
reasonably assumed to have the capacity to evaluate the merits and risks of an
investment in the Corporation and to protect the Purchaser’s own interests in
connection with this transaction.

(b)        Residence.  The Purchaser’s principal residence is located at the
address indicated beneath the Purchaser’s signature below.

(c)        Limitations on Disposition.  Without in any way limiting the
Purchaser’s representations set forth above, the Purchaser further agrees that
he or she shall in no event make any disposition of all or any portion of the
Stock unless and until:

  (i)         The shares of Stock proposed to be transferred are no longer
subject to the Purchase Option set forth in Section 3; and

  (ii)        If the Purchaser is an affiliate of the Corporation, the
disposition is made pursuant to an effective registration statement or pursuant
to Rule 144 or is otherwise exempt from registration requirements in the opinion
of counsel acceptable to the Corporation.

(d)        Section 83(b) Election.  The Purchaser understands that Section 83 of
the Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary
income the difference between the amount paid for the Stock (if any) and the
fair market value of the Stock as of the date any restrictions on the Stock
lapse. In this context, “restriction” means the right of the Corporation to buy
back the stock pursuant to the Purchase Option. The Purchaser understands that
the Purchaser may elect to be taxed for federal income tax purposes at the time
the Stock is purchased rather than when and as the Purchase Option lapses by
filing an election under Section 83(b) of the Code with the I.R.S. within thirty
(30) days from the date of purchase. The form for making this election is
attached as Exhibit A hereto. The Purchaser further understands that the
Purchaser may suffer adverse tax consequences as a result of the Purchaser’s
acquisition, holding (including upon vesting) or disposition of the Stock. The
Purchaser represents that the Purchaser has consulted with any tax consultants
the Purchaser deems advisable in connection with the acquisition or disposition
of the Stock and that no action or representation by the Corporation shall be
construed as the giving of tax advice and the Purchaser is not relying on the
Corporation for any tax advice.

THE PURCHASER ACKNOWLEDGES THAT IT IS THE PURCHASER’S SOLE RESPONSIBILITY AND
NOT THE CORPORATION’S TO FILE TIMELY AN ELECTION UNDER INTERNAL REVENUE CODE
SECTION 83(b) AND UNDER ANY CORRESPONDING PROVISIONS OF STATE TAX LAW IF THE
PURCHASE ELECTS TO MAKE SUCH A FILING, EVEN IF THE PURCHASER REQUESTS THE
CORPORATION OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE PURCHASER’S
BEHALF. THE PURCHASER FURTHER ACKNOWLEDGES AND UNDERSTAND THAT THE PURCHASER
SHALL BE REQUIRED TO SATISFY AND SHALL BE SOLELY LIABLE FOR ALL APPLICABLE
FEDERAL, STATE, LOCAL AND FOREIGN TAX WITHHOLDING OBLIGATIONS ASSOCIATED WITH
THE STOCK AND THE PURCHASER HEREBY AGREES TO PAY SUCH WITHHOLDING AMOUNTS TO THE
CORPORATION AT SUCH TIMES AND IN SUCH FORM AS THE CORPORATION SHALL REQUIRE FOR
PURPOSES OF TIMELY SATISFYING SUCH WITHHOLDING OBLIGATIONS.

 

-3-



--------------------------------------------------------------------------------

9.         Escrow.  As security for the faithful performance of the terms of
this Agreement and to ensure the availability for delivery of the Purchaser’s
Stock upon exercise of the Purchase Option herein provided for, the Purchaser
agrees to deposit with the Secretary of the Corporation, or such other person
designated by the Corporation, as escrow agent in this transaction (the “Escrow
Agent”), the Stock, to be held by the Escrow Agent and delivered by said Escrow
Agent pursuant to the Joint Escrow Instructions of the Corporation and the
Purchaser set forth in Exhibit B attached hereto and incorporated by this
reference, which instructions shall also be delivered to the Escrow Agent at the
closing hereunder.

10.        Miscellaneous.

(a)        Subject to the provisions and limitations hereof, the Purchaser shall
have, during the term of this Agreement, exercise all rights and privileges of a
stockholder of the Corporation with respect to the Stock deposited in said
escrow.

(b)        The parties agree to execute such further instruments and to take
such further action as may reasonably be necessary to carry out the intent of
this Agreement.

(c)        Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to the Purchaser at his address shown on the
Corporation’s employment records and to the Corporation at the address of its
principal corporate offices (attention: Secretary) or at such other address as
such party may designate by ten days’ advance written notice to the other party
hereto.

(d)        The Corporation may assign its rights and delegate its duties under
this Agreement, including paragraphs 3 and 6 hereof. If any such assignment or
delegation requires consent of any state securities authorities, the parties
agree to cooperate in requesting such consent. This Agreement shall inure to the
benefit of the successors and assigns of the Corporation and, subject to the
restrictions on transfer herein set forth, be binding upon the Purchaser, his or
her heirs, executors, administrators, successors and assigns.

(e)        The Purchaser hereby authorizes and directs the Secretary or Transfer
Agent of the Corporation to transfer the Stock as to which the Purchase Option
has been exercised from the Purchaser to the Corporation.

(f)        Nothing in this Agreement shall affect in any manner whatsoever the
right or power of the Corporation, or a parent or subsidiary of the Corporation,
to terminate the Purchaser’s employment or other service relationship, for any
reason, with or without cause.

(g)        The failure of the Corporation to enforce at any time any provision
on this Agreement shall in no way be construed to be a waiver of such provision
or of any other provision hereof.

(h)        The Plan is hereby incorporated by reference and made a part hereof,
and this Agreement is subject to all terms and conditions of the Plan.

(i)         This Agreement does not supersede nor does it modify any existing
agreements between the Purchaser and the Corporation.

(j)         This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

-4-



--------------------------------------------------------------------------------

REDWOOD TRUST, INC. By:  

 

  Andrew P. Stone   General Counsel & Secretary   One Belvedere Place, Suite 300
  Mill Valley, CA 94941 The undersigned hereby accepts and agrees to all the
terms and provisions of this Agreement and to all the terms and provisions of
the Plan herein incorporated by reference.

 

[Insert Participant Name] c/o Redwood Trust, Inc. One Belvedere Place, Suite 300
Mill Valley, CA 94941

 

-5-